MERIT SYSTEM — EDUCATIONAL LEAVE Rule 1440 of the Oklahoma State Personnel Board Rules specifically provides that it is within the discretion of state agencies under the Merit System to grant employees educational leave for a maximum period of one year, with provisions for extension for one additional year, with or without pay.  The Attorney General is in receipt of your recent letter wherein, in effect, you ask the following questions: 1. Does Rule 1440 of the Oklahoma State Personnel Board Rules provide for the granting of educational leave with pay to state employees under the Merit System of personnel administration ? Rule 1440 relates to educational leave for state employees under the Merit System and provides: "Educational leave, either with or without pay, may be granted at the discretion of the Appointed Authority for a period not to exceed one year, provided, however, the Appointed Authority may grant such extensions of leave as may appear best to serve the interests of the agency; but such extensions shall not be for more than one additional year. When educational leave is granted, the employee need not be required to first exhaust his annual leave; however, an employee who has been on educational leave with or without pay and does not return to the service of the agency shall forfeit any accrued annual leave. On educational leave, with pay, annual and sick leave may accrue; without pay, no annual or sick leave shall accrue." It is clear that the State Personnel Board in enacting said rule provided authority to state agencies under the Merit System to grant educational leave with pay to their employees. While there are restrictions in regard to extensions of educational leave and use and accrual of annual and sick leave, the agency, in granting educational leave to an employee is not restricted in providing pay to said employee, either full or partial, while on such leave.  It is, therefore, the opinion of the Attorney General that your question be answered in an affirmative. Rule 1440 of the Oklahoma State Personnel Board Rules specifically provides that it is within the discretion of state agencies under the Merit System to grant employees educational leave for a maximum period of one year, with provisions for extension of one additional year, with or without pay.  (Mike D. Martin)